  Case 3:19-cv-00688-JAG Document 25 Filed 11/20/19 Page 1 of 4 PageID# 373



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


 JOE ALEXANDER,

                        Plaintiff,

                v.                                     Case No. 3:19-cv-00688-JAG

 DIET MADISON AVENUE, DMA DOE
 DEFENDANTS 1-17, ADWEEK, LLC, AND
 PATRICK COFFEE,

                        Defendants.


                 UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                     RESPOND TO PLAINTIFF’S COMPLAINT

       Pursuant to Local Civil Rule 6(b) and Local Rule 7(F), Defendants Patrick Coffee and

Adweek, LLC (collectively, “Adweek”), by and through their undersigned counsel, move this

Court, unopposed by Plaintiff Joe Alexander, for entry of an Order staying their obligation to

respond to Plaintiff’s Complaint pending the filing of Plaintiff’s forthcoming Amended

Complaint, and in support thereof, hereby state as follows:

       1.      Plaintiff Joe Alexander commenced this action by filing a Complaint on

September 19, 2019. See Dkt. 1. Adweek’s deadline to answer, plead or otherwise respond to

the Complaint is November 25.

       2.      The Martin Agency, Inc. and The Interpublic Group of Companies, Inc. (the

“Intervenors”) filed a motion on October 8, 2019, for leave to intervene for the limited purpose

of seeking the entry of an order sealing portions of the Complaint, and for a protective order

requiring that future filings redact information that would expose the identity or identities of

Plaintiff’s accuser(s). See Dkt. 5.

       3.      On November 8, 2019, the Court held a hearing on the Intervenors’ motion to
  Case 3:19-cv-00688-JAG Document 25 Filed 11/20/19 Page 2 of 4 PageID# 374



intervene and seal confidential information. The Court granted that motion and entered an order

permitting Plaintiff to file an amended complaint by December 10, 2019. See Dkt. 20.

       4.       On November 19, in accordance with the Court’s Local Civil Rules, counsel for

Adweek conferred with Plaintiff’s counsel about its intention to file a motion to dismiss the

Complaint. During the call, Plaintiff’s counsel informed Adweek’s counsel that Alexander

intends to amend his Complaint to add new parties and make new factual allegations.

       5.       During their meet-and-confer conversation, Adweek’s counsel suggested that, in

light of Alexander’s intention to amend his Complaint substantively, it would be most efficient if

Adweek filed its motion to dismiss after the filing of Alexander’s forthcoming Amended

Complaint. Alexander’s counsel stated that he would not oppose that request.

       6.       Proceeding in that manner would conserve judicial and litigant resources and

promote the efficient disposition of this case.

       7.       Accordingly, Adweek respectfully requests that the Court stay the deadline under

Federal Rule of Civil Procedure 12(a)(1)(A)(i) for it to answer, plead or otherwise respond to the

Complaint pending Plaintiff’s filing of an Amended Complaint to which Adweek then will

answer, move, or otherwise respond.

       8.       No party would be prejudiced by the relief sought herein. Indeed, Plaintiff does

not oppose the relief requested herein.

       9.       A proposed Order providing for the requested extension of time is attached hereto

as Exhibit A.

       WHEREFORE, Adweek respectfully requests that the Court grant this Motion and enter

an Order stating that Adweek need not answer, move, or otherwise respond to the Complaint in

light of Plaintiff’s forthcoming filing an Amended Complaint.



                                                  2
 Case 3:19-cv-00688-JAG Document 25 Filed 11/20/19 Page 3 of 4 PageID# 375



Dated: November 20, 2019                 Respectfully submitted,

                                         BALLARD SPAHR LLP

                                         By /s/ Matthew E. Kelley
                                            Matthew E. Kelley, Va. Bar No. 84045
                                         1909 K Street NW, 12th Floor
                                         Washington, DC 20006-1157
                                         Phone: 202-661-2200
                                         Fax: 202-661-2299
                                         kelleym@ballardspahr.com

                                         Michael Berry (pro hac vice pending)
                                         1735 Market Street, 51st Floor
                                         Philadelphia, PA 19103
                                         Phone: 215-988-9773
                                         Fax: 215-865-8999
                                         berrym@ballardspahr.com

                                         Thomas B. Sullivan (pro hac vice pending)
                                         1675 Broadway, 19th Floor
                                         New York, NY 10019
                                         Phone: 212-850-6139
                                         Fax: 212-223-1942
                                         sullivant@ballardspahr.com

                                         Counsel for Defendants Patrick Coffee
                                         and Adweek, LLC




                                     3
  Case 3:19-cv-00688-JAG Document 25 Filed 11/20/19 Page 4 of 4 PageID# 376



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 20th day of November 2019, I caused a copy of the

foregoing to be filed electronically with the Clerk of Court using the CM/ECF system, which

will then send a notification of such filing to all interested parties.




                                                        /s/ Matthew E. Kelley
                                                        Matthew E. Kelley
                                                        Ballard Spahr LLP
                                                        1909 K Street NW, 12th Floor
                                                        Washington, DC 20006
                                                        T: 202-661-2200
                                                        F: 202-661-2299
                                                        kelleym@ballardspahr.com

                                                        Counsel for Defendants Patrick Coffee
                                                        and Adweek, LLC
